COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER OF ABATEMENT
Cause No. 01-13-00821-CR; Gregorio Guerrero v. The State of Texas
          On Appeal from the 339th District Court of Harris County, Texas
          Trial Court Cause No. 1172094

       The notice of appeal in the clerk’s record was filed by Guerrero, purporting to be pro se.
However, we have no record of trial counsel, Brian M. Middleton, having been allowed to
withdraw as counsel. We have no indication as to whether Guerrero has been properly
admonished as to the dangers and disadvantages to proceeding pro se in this appeal.

        As such, we abate this appeal and remand the case to the trial court for a hearing at which
appellant and trial counsel shall be present in person. 1 The court coordinator of the trial court
shall set a date for said hearing and notify the parties, including appellant. We direct the trial
court to make appropriate written findings of fact and conclusions of law and to execute any
necessary orders on these issues:

          1) Whether appellant still wishes to pursue this appeal;
          2) If so, whether to allow trial counsel to withdraw;
          3) Whether appellant is now indigent and entitled to appointed counsel; and, if
             indigent,
                 a. appoint counsel on appeal, and
                 b. order the court reporter to file the reporter’s record with this Court at no
                     cost to appellant;
          4) If appellant is not indigent:
                 a. whether he has retained an attorney to file a brief, and, if so, obtain the
                     name, address, and telephone number of retained counsel;
                 b. if appellant has not retained counsel, the trial court shall admonish
                     appellant of the dangers and disadvantages of self-representation, and
                          i. determine whether appellant is knowingly and intelligently
                              waiving his right to counsel; or,
                         ii. if appellant does not wish to proceed pro se, provide a deadline by
                              which appellant must hire an attorney.
See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (f); Oliver v. State, 872 S.W.2d 713, 716 (Tex.
Crim. App. 1994); Minjares v. State, 577 S.W.2d 222, 224 (Tex. Crim. App. 1978); cf. TEX.


1      If appellant is now incarcerated, he may appear by closed video teleconference. Any such teleconference
       must use a closed-circuit video teleconferencing system that provides for a simultaneous compressed full
       motion video and interactive communication of image and sound between the trial court, appellant, and any
       attorneys representing the State or appellant. On request, appellant and his counsel shall be able to
       communicate privately without being recorded or heard by the trial court or the attorney representing the
       State.
                                                      1
CODE CRIM. PROC. ANN. art. 1.051(g).

        The trial court shall have a court reporter, or court recorder, record the hearing and file
the reporter’s record with the Court no later than 30 days from the date of this order.
Additionally, the trial court’s findings and recommendations and any orders issued pursuant to
this hearing shall be included in a supplemental clerk’s record and filed in this Court no later
than 30 days from the date of this order. If the hearing is conducted by video teleconference, a
certified electronic copy of the hearing shall be filed in this Court no later than 30 days from the
date of this order.

        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record and reporter’s record of the hearing are filed in this Court.

       It is so ORDERED.


Judge’s signature: /s/ Justice Rebeca Huddle
                    X Acting individually Q Acting for the Court

Date: March 18, 2014




                                                 2